IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-83,941-01 & WR-83,941-02


                      EX PARTE MARCUS QUIN BUTLER, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. W12-60367-L(A) & W12-71810-L(A)
       IN THE CRIMINAL DISTRICT COURT NO. 5 OF DALLAS COUNTY, TEXAS


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense

of sexual assault and stalking and sentenced to imprisonment for three years in each cause. The Fifth

Court of Appeals dismissed the appeals filed in these convictions. Butler v. State, Nos. 05-14-

00276-CR; 05-14-00277-CR (Tex. App.—Dallas Mar. 17, 2014)(not designated for publication).

       On April 1, 2015, an order designating issues was signed by the trial court, but no findings

have been forwarded to this Court. We remand these applications to the Criminal District Court No.
5 of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 14, 2015
Do not publish